

 
Exhibit 10-g



















SENIOR MANAGEMENT

DEFERRED COMPENSATION PLAN

OF 1988

(4 Year Units)










Effective For Units of Participation
Having A Unit Start Date Of
January 1, 1988 Or Later And
Prior To January 1, 1991




















Effective: January 1, 1988
As amended through April 1, 2002





Ex 10-g_Senior Mgmt Def Comp Plan of 1988 amended 04.01.2002
 
 

--------------------------------------------------------------------------------

 

SENIOR MANAGEMENT

DEFERRED COMPENSATION PLAN OF 1988



Section 1
Statement of Purpose.  The purpose of the Senior Management Deferred
Compensation Plan of 1988 is to provide retirement, death, or
termination-of-employment benefits to a select group of management employees
consisting of Eligible Employees of SBC Communications Inc. (the “Company”) and
its Subsidiaries (“Participating Companies”).



Section 2
Definitions.  For the purposes of this Plan, the following words and phrases
shall have the meanings indicated, unless the context clearly indicates
otherwise.



1.             Administrative Committee.  “Administrative Committee” means a
committee of three or more members, at least one of whom is a Senior Manager,
who shall be designated by the Vice President-Human Resources to administer the
Plan pursuant to Section 3.


2.             Agreement.  “Agreement” means the written agreement entitled
“Senior Management Deferred Compensation Plan of 1988 Agreement” (substantially
in the form attached to this Plan) that shall be entered into by the Employer
and a Participant with respect to each Unit of Participation to carry out the
Plan with respect to such Participant.


3.             Annualized Total Unit Deferral Amount.  The “Annualized Total
Unit Deferral Amount” means the Total Unit Deferral Amount divided by four.


4.             Base Salary.  “Base Salary” means the Participant's annual base
salary before reduction pursuant to this Plan or any plan of the Employer
whereby compensation is deferred, including but not limited to a plan whereby
compensation is deferred in accordance with Section 401(k) of the Internal
Revenue Code.


5.             Beneficiary.  “Beneficiary” means the person or persons
designated as such in accordance with Section 9.


6.             Board.  “Board” means the Board of Directors of SBC
Communications Inc.


7.             Compensation.  “Compensation” means the Participant's monthly
Base Salary plus any other compensation that is normally matched in the SBC
Communications Inc. Savings Plan for Salaried Employees before reduction for
compensation deferred pursuant to this Plan or any plan of the Employer whereby
compensation is deferred, including but not limited to a plan whereby
compensation is deferred in accordance with Section 401(k) of the Internal
Revenue Code.
 
8.             Declared Rate.  “Declared Rate” means with respect to any Plan
Year the interest rate which will be credited during such Plan Year on a
Participant's Deferred Compensation Accounts for Units of Participation which
have not yet commenced benefit payments.  The Declared Rate for each Plan Year
will be determined by the Administrative Committee, in its complete and sole
discretion, and will be announced on or before January 1 of the applicable Plan
Year; provided that in no event will the Declared Rate for any Plan Year be less
than the Moody's Corporate Bond Yield Average-Monthly Average Corporates as
published by Moody's Investor's Service, Inc. (or any successor thereto) for the
month of September before the Plan Year in question, or, if such yield is no
longer published, a substantially similar average selected by the Administrative
Committee.


 
Ex 10-g_Senior Mgmt Def Comp Plan of 1988 amended
04.01.2002                                                                                                                                                              1 
 

--------------------------------------------------------------------------------

 


9.             Deferral Amount.  “Deferral Amount” means an amount of Base
Salary deferred with respect to a Unit of Participation under this Plan.


10.           Deferred Compensation Account.  “Deferred Compensation Account”
means the account maintained on the books of account of the Employer for each
Participant for each Unit of Participation pursuant to Section 5.1.


11.           Disability.  “Disability” means a disability as defined in the SBC
Communications Inc. Sickness and Accident Disability Benefit Plan or the SBC
Communications Inc. Senior Management Long Term Disability Plan covering the
Participant, as applicable.


12.           Intentionally Omitted.


13.           Intentionally Omitted.


14.           Intentionally Omitted.


15.           Early Retirement.  “Early Retirement” means the termination of a
Participant's employment with Employer for reasons other than death prior to
Normal Retirement and on or after the date Participant attains age 55.


16.           Election Form.  The “Election Form” means an Eligible Employee's
written election to participate in the Plan with respect to each Unit of
Participation in accordance with Section 4.


17.           Eligible Employee.  “Eligible Employee” means an Employee of the
Employer who (a) is in active service, (b) is a Senior Manager or has an
employment status which has been approved by the Board or its Chairman to be
eligible to participate in this Plan, and (c) who continuously maintains the
employment status upon which eligibility to participate in this Plan was based.


18.           Employee.  ”Employee” means any person employed by the Employer on
a regular full-time salaried basis.


19.           Employer.  “Employer” means SBC Communications Inc. or any of its
Subsidiaries.


 
Ex 10-g_Senior Mgmt Def Comp Plan of 1988 amended
04.01.2002                                                                                                                                                             
2 
 

--------------------------------------------------------------------------------

 


20.           Normal Retirement.  “Normal Retirement” means attainment of age 65
during a Participant's employment with Employer irrespective of whether there is
a termination of Participant's employment with Employer.


21.           Participant.  “Participant” means an Employee participating in the
Plan in accordance with the provisions of Section 4.


22.           Plan Year.  “Plan Year” means the calendar year.


23.           Projected Employer Contribution.  “Projected Employer
Contribution” means for purposes of computing the Pre-Retirement Survivor
Benefit with respect to a Unit of Participation pursuant to Section 6.6(a), the
product of (i) the Company Match Rate Expressed as a Percent* as in effect at
the time of the Unit Start Date, times the Participant's annual Base Salary at
the Unit Start Date minus (a) any Employer matching contribution determined as
of the Unit Start Date associated with said Base Salary at the Unit Start Date
which is then being contributed or is to be contributed to the Salaried Savings
Plan and minus (b) any Employer matching contribution which has previously been
allocated to a Unit of Participation under this or any other Employer deferred
compensation plan and (ii) the number of years in the Unit Deferral Period for
the Unit of Participation.


24.           Rotational Work Assignment Company (‘RWAC”). shall mean Bell
Communications Research, Inc. (“Bellcore”), formerly the Central Services
Organization, Inc., and/or any other entity with which SBC Communications Inc.
or any of its Subsidiaries may enter into an agreement to provide an employee
for a rotational work assignment.25.      Retirement Benefit
Option.  “Retirement Benefit Option” means with respect to any Unit of
Participation the Retirement Benefit payment option described in Section 6.


25.           Senior Manager.  “Senior Manager” means an individual employed by
Employer in a position having a Salary Grade of 29 or above or equivalent.


26.           SBC Communications Inc. Savings Plan for Salaried Employees.  “SBC
Communications Inc. Savings Plan for Salaried Employees” or “Salaried Savings
Plan” means the SBC Communications Inc. Savings Plan for Salaried Employees or
any successor plan to such plan adopted by the Employer. Participants from any
Subsidiary, permitted to participate in this Plan, shall be treated as
participating in the SBC Communications Inc. Savings Plan for Salaried Employees
for purposes of calculating any matching Employer contributions.
 
*
The Company Match Rate Expressed as a Percent means the maximum percent of
salary that can be received as Employer matching contribution under the SBC
Communications Inc. Savings Plan for Salaried Employees, e.g., a match of 66
2/3% of the amount of basic allotment (up to 6%) of salary results in a Company
Match Rate Expressed as a Percent of .667 x 6% -- 4%.



 
Ex 10-g_Senior Mgmt Def Comp Plan of 1988 amended
04.01.2002                                                                                                                                                             
3 
 

--------------------------------------------------------------------------------

 


27.           Subsidiary.  A “Subsidiary” of the Company is any corporation,
partnership, venture or other entity in which the Company has, either directly
or indirectly, at least a 10% ownership interest.


28.           Total Unit Deferral Amount.  “Total Unit Deferral Amount” means
the sum of all amounts of Base Salary deferred during the Unit Deferral Period
with respect to a Unit of Participation, as shown in Exhibit A of Participant's
Agreement for that Unit of Participation.


29.           Unit Deferral Period.  “Unit Deferral Period” means the number of
months the Participant elects to reduce his Base Salary with respect to a Unit
of Participation, as shown in Exhibit A of Participant's Agreement for that Unit
of Participation. The Unit Deferral Period for a Unit of Participation will
commence on the Unit Start Date and end upon the earliest to occur of the
following: (i) the last day of the forty-eight (48) month period which commenced
with the Unit Start Date, or (ii) when the Participant terminates employment,
terminates the Unit of Participation or ceases to be an Eligible Employee as
described in Section 6.4 of the Plan. In no event shall the Unit Deferral Period
for a Unit of Participation end later than forty-eight (48) months after the
Unit Start Date.


30.           Unit of Participation.  “Unit of Participation” means a stated
Total Unit Deferral Amount and associated Employer contributions which provide
stated benefits pursuant to Section 6 in accordance with the Participant's
Agreement for that Unit of Participation.


31.           Unit Start Date.  “Unit Start Date” means the date for
commencement of deferrals shown in Exhibit A of a Participant's Agreement for a
given Unit of Participation. The Unit Start Date will be January 1, unless the
Administrative Committee, in its sole discretion permits a new Participant to
elect a Unit Start Date within 30 days after such Participant first becomes an
Eligible Employee.


Section 3
Administration of the Plan.  The Administrative Committee shall be the sole
administrator of the Plan and will administer the Plan, interpret, construe and
apply its provisions in accordance with its terms. The Administrative Committee
shall further establish, adopt or revise such rules and regulations as it may
deem necessary or advisable for the administration of the Plan. All decisions of
the Administrative Committee shall be final and binding.



 
Ex 10-g_Senior Mgmt Def Comp Plan of 1988 amended
04.01.2002                                                                                                                                                             
4 
 

--------------------------------------------------------------------------------

 



Section 4
Participation.



4.1           Election to Commence a Unit of Participation.  Any Eligible
Employee may elect to commence deferral of Base Salary with respect to a Unit of
Participation under the Plan by filing a completed Election Form with the
Administrative Committee prior to the beginning of the Unit Start Date. Pursuant
to said Election Form, the Eligible Employee shall elect a Total Unit Deferral
Amount and a Unit Deferral Period to be specified in Exhibit A of Participant's
Agreement with respect to such Unit of Participation.


The combination of deferrals from all of the Participant's Units of
Participation including the Unit of Participation with respect to which the
Participant is electing to commence deferrals and from Units of Participation
under the SBC Communications Inc. Senior Management Deferred Compensation Plan
(“SBC DCP”), must be at least six percent (6%) of Participant's Base Salary at
the Unit Start Date for the Unit of Participation with respect to which the
Participant is electing to commence deferrals. A Unit of Participation shall
require a minimum Annualized Total Unit Deferral Amount of $1,000. The sum of
the Participant's contributions, if any, to the SBC Communications Inc. Savings
Plan for Salaried Employees plus the Annualized Total Unit Deferral Amounts for
all Units of Participation under this Plan and under the SBC DCP in a given Plan
Year may not exceed thirty percent (30%) of a Participant's Compensation for
that Plan Year.


4.2           Termination of Election.  A Participant's election to defer Base
Salary is irrevocable upon the filing of his Election Form with the
Administrative Committee, provided, however, that the election may be terminated
with respect to Base Salary not yet paid by mutual agreement in writing between
the Participant and the Administrative Committee. Such termination if approved
shall be effective beginning the first day of the month following the execution
of such mutual agreement.


Section 5
Deferred Compensation.



5.1           Deferred Compensation Account.  The Administrative Committee shall
establish and maintain a separate Deferred Compensation Account for each
Participant for each Unit of Participation.  The amount by which a Participant's
Base Salary is reduced each month pursuant to Section 4.1 and the amount of
Employer contribution allocated to the Participant's Units of Participation
pursuant to Section 5.3 with respect to any Unit of Participation shall be
credited by the Employer to the Participant's Deferred Compensation Account for
such Unit of Participation no later than the first day of the following month,
and such Deferred Compensation Account shall be debited by the amount of any
payments made by the Employer to the Participant or the Participant's
Beneficiary with respect to such Unit of Participation pursuant to this Plan.


 
Ex 10-g_Senior Mgmt Def Comp Plan of 1988 amended
04.01.2002                                                                                                                                                            
5 
 

--------------------------------------------------------------------------------

 


With respect to each Unit of Participation, the Deferred Compensation Account of
a Participant shall be deemed to bear interest from the date such Deferred
Compensation Account was established through the date of commencement of benefit
payments at a rate equal to the applicable Declared Rate for the particular Plan
Year on the balance from month-to-month in such Deferred Compensation
Account.  Interest will be credited monthly to the Deferred Compensation Account
at one-twelfth of the annual Declared Rate, compounded annually.  Following the
commencement of benefit payments with respect to a Unit of Participation, a
Participant's Deferred Compensation Account shall be deemed to bear interest on
the balance in such Deferred Compensation Account from month-to-month at a rate
equal to one-twelfth of the average of the annual Declared Rates for the five
(5) Plan Years ending prior to commencement of benefit payments (or, if the Plan
has been in operation for less than five (5) Plan Years, the average of the
Declared Rates for all Plan Years ending prior to commencement of benefit
payments).


5.2           Participant Deferrals.  The Participant's Total Unit Deferral
Amount is deferred in equal amounts on a monthly basis over the Unit Deferral
Period or as otherwise may be permitted by the Administrative Committee.  The
amount deferred each month with respect to a given Unit of Participation shall
be credited by the Employer to the Participant's Deferred Compensation Account
for that Unit of Participation no later than the first day of the following
month.


The Participant will be permitted to defer an additional amount equal to all or
a portion of his Short Term Incentive Award. A Participant shall not be
permitted to “defer” into the Plan any monies that are not compensation paid by
Employer. Any additional deferrals by a Participant with respect to a given Unit
of Participation shall not affect Total Unit Deferral Amount and shall not
result in any change in the maximum Employer contribution pursuant to Section
5.3 for the Plan Year during which the additional deferral is made.  In no event
shall any such additional deferral by a Participant result in any reduction in
the amounts by which the Participant's Base Salary is reduced pursuant to
Exhibit A to the Participant's Agreement with respect to such Unit of
Participation prior to completion of deferral of the Total Unit Deferral Amount
for such Unit
of Participation. Participant's election to defer all or a portion of his Short
Term Incentive Award shall be filed with the Administrative Committee (on a form
to be provided by said Committee for such purpose) prior to the beginning of the
fiscal year during which such Award is earned.


Such additional deferral amount shall be considered a separate part of
Participant's Deferred Compensation Account, shall be subject to the terms
thereof except survivor benefits, and shall be paid out in the same manner as
the rest of such Deferred Compensation Account.


 
Ex 10-g_Senior Mgmt Def Comp Plan of 1988 amended
04.01.2002                                                                                                                                                             
6 
 

--------------------------------------------------------------------------------

 


5.3           Employer Contribution.  Participation in this Plan does not
preclude participation in the SBC Communications Inc. Savings Plan for Salaried
Employees.  For a given Plan Year, the aggregate Employer contribution to both
the SBC Communications Inc. Savings Plan for Salaried Employees and this Plan on
behalf of a Participant will be an amount equal to the Company Match Rate
Expressed as a Percent as in effect during all or portions of that Plan year
times the Participant's Compensation as in effect during all or portions of that
Plan Year which is contributed or deferred for that Plan Year by the Participant
in accordance with each plan, respectively.  Any such amount of Employer
contribution not allocated to the SBC Communications Inc. Savings Plan for
Salaried Employees will be credited to the Participant's Deferred Compensation
Accounts, as applicable.  The amount or percent of a Participant's Base Salary
to be allocated to Basic Allotments in the SBC Communications Inc. Savings Plan
for Salaried Employees shall be specified in Paragraph 3 of a Participant's
Agreement.


5.4           Vesting of Deferred Compensation Account.  A Participant's
interest in his Deferred Compensation Account shall vest at the same rate and in
the same manner as it would under the SBC Communications Inc. Savings Plan for
Salaried Employees, as in effect from time to time, had both the Deferral Amount
and the Employer contribution to this Plan with respect to that Deferral Amount
for any given Unit of Participation been contributed instead to the SBC
Communications Inc. Savings Plan for Salaried Employees.  For this purpose all
years of service recognized under the SBC Communications Inc. Savings Plan for
Salaried Employees, for purposes of determining a Participants vested interest
under that plan, shall be taken into account in determining the Participant's
vested interest under this Plan.


5.5           Valuation of Accounts.  The value of a Deferred Compensation
Account as of any date shall equal the amounts theretofore credited to such
account plus the interest on such account credited in accordance with Section
5.1 through the day preceding such date.


5.6           Statement of Accounts.  Each Participant will receive annual
statements in such form as the Administrative Committee deems desirable setting
forth the balance standing to the credit of each of the Participant's Deferred
Compensation Accounts.


Section 6
Retirement Benefits.  Section 6 shall apply to all Units of Participation under
this Plan. The benefits specified in this Section 6 shall be provided under the
Retirement Benefit Option.



6.1           Normal Retirement.  Upon Normal Retirement, with respect to a Unit
of Participation, the Employer shall pay to the Participant an equal amount each
month for one hundred eighty (180) months, beginning on the first day of the
month next following the date of Normal Retirement, which will amortize over
such one hundred eighty (180) equal monthly payments the sum of (a) the value of
the Deferred Compensation Account for such Unit of Participation as of the date
of commencement of benefit payments, plus (b) the interest that will accrue on
the unpaid balance in such Deferred Compensation Account during such one hundred
eighty (180) month period pursuant to Section 5.1 (“Standard Retirement
Benefit”). Alternatively, a Participant may elect in the Agreement for any Unit
of Participation to receive an alternative retirement benefit in lieu of the
Standard Retirement Benefit (“Alternative Retirement Benefit”) for such Unit of
Participation either in a lump sum payment or in sixty (60) or one hundred
twenty (120) equal monthly payments, with the amount of each monthly payment to
be calculated in accordance with the principle stated in the preceding sentence.


 
Ex 10-g_Senior Mgmt Def Comp Plan of 1988 amended
04.01.2002                                                                                                                                                             
7 
 

--------------------------------------------------------------------------------

 


6.2           Early Retirement.  Upon Early Retirement, with respect to a Unit
of Participation, the Employer shall pay to the Participant an equal amount each
month for one hundred eighty (180) months, beginning on the first day of the
month next following the date of Early Retirement, which will amortize over such
one hundred eighty (180) equal monthly payments the sum of (a) the value of the
Deferred Compensation Account for such Unit of Participation as of the date of
commencement of benefit payments, plus (b) the interest that will accrue on the
unpaid balance in such Deferred Compensation Account during such one hundred
eighty (180) month period pursuant to Section 5.1 (“Standard Retirement
Benefit”). Alternatively, a Participant may elect in the Agreement for any Unit
of Participation to receive an alternative retirement benefit in lieu of the
Standard Retirement Benefit (“Alternative Retirement Benefit”) for such Unit of
Participation either in a lump sum payment or in sixty (60) or one hundred
twenty (120) equal monthly payments, with the amount of each monthly payment to
be calculated in accordance with the principle stated in the preceding
sentence.  A Participant may further elect in the Agreement for any Unit of
Participation to have the Early Retirement Benefit for such Unit of
Participation commence when he attains age 65.


6.3           Provisions Relating to Manner and Time of Payments.  If a
Participant's Agreement fails to show an election of a manner of payment of a
Normal or Early Retirement Benefit such Participant will receive the Standard
Normal or Early Retirement Benefit in accordance with Section 6.1 or Section
6.2, respectively.


In the event that a final determination shall be made by the Internal Revenue
Service or any court of competent jurisdiction that by reason of Normal or Early
Retirement a Participant has recognized gross income for Federal income tax
purposes in excess of the Standard or Alternative Retirement Benefit actually
paid by the Employer to which such gross income is attributable, the Employer
shall make a lump sum payment to the Participant of the remaining balance of his
Deferred Compensation Accounts for any affected Units of Participation.  If a
benefit is payable to a Participant pursuant to this paragraph for any Unit of
Participation, no other benefits shall thereafter be payable under this Plan
with respect to such Unit of Participation.


Notwithstanding any election made by the Participant, the Administrative
Committee will pay the Participant's Standard or Alternative Retirement Benefit
in the form of a lump sum payment if the value of his Deferred Compensation
Account for a Unit of Participation is less than $10,000 when payment of a
Normal or Early Retirement Benefit with respect to the Unit of Participation
would otherwise commence.


 
Ex 10-g_Senior Mgmt Def Comp Plan of 1988 amended
04.01.2002                                                                                                                                                             
8 
 

--------------------------------------------------------------------------------

 


6.4           Termination Benefit.


 
(a)
Termination of Employment Before Attaining Age 55.  Upon any termination of
employment of the Participant for reasons other than death or Disability before
the Participant attains age fifty-five (55), the Company shall pay to the
Participant, with respect to a Unit of Participation, as compensation earned for
services rendered prior to his termination of service, a lump sum equal to the
vested portion of the amounts standing credited to his Deferred Compensation
Account for such Unit of Participation as of the date of such termination of
service (“Termination Benefit”).



 
(b)
Termination of a Unit of Participation.  A Participant may discontinue a Unit of
Participation while continuing in the service of the Employer. Notwithstanding
any other provision of the Plan, upon such discontinuance, the Participant shall
immediately cease to be eligible for any benefits other than his Termination
Benefit with respect to that Unit of Participation except as provided under
Section 8.1.



No other benefit shall be payable with regard to such Unit of Participation to
either the Participant or any Beneficiary of such Participant. The Participant
shall continue to be credited with interest on the amounts standing credited to
his Deferred Compensation Accounts as provided under Section 5.1 and to vest in
such amounts as provided under Section 5.4 while he remains in employment with
the Employer until payment of his Termination Benefit. However, no further
Participant deferrals or Employer contributions to this Plan shall be made
pursuant to Sections 5.2 or 5.3 with respect to a Unit of Participation after a
Participant discontinues or terminates such Unit of Participation.


A Participant shall terminate a Unit of Participation if he terminates his
election to defer Base Salary with the approval of the Administrative Committee
pursuant to Section 4.2.


 
(c)
Loss of Eligibility. In the event that the Participant ceases to be an Eligible
Employee by reason of a change to an employment status which is not eligible to
participate in this Plan, except as provided under Section 8.1, the Participant
shall immediately cease to be eligible for any benefits other than a modified
Termination Benefit which shall consist of a lump sum equal to the vested
amounts standing credited to his Deferred Compensation Accounts as of the date
of such loss of eligibility, provided the Participant shall continue to be
credited with interest on such amounts as provided under Section 5.1 and to vest
in such amounts as provided under Section 5.4 while he remains in employment
with the Employer. However, no further Participant deferrals or Employer
contributions shall be made to this Plan pursuant to Sections 5.2 or 5.3
subsequent to the date of such loss of eligibility.  Each such lump sum
Termination Benefit shall be payable upon the Participant's termination of
employment by the Employer, whether by death, Normal Retirement, Early
Retirement or any other means. The provisions of this subparagraph 6.4(c) shall
not apply if the Participant in his new employment status is an eligible
employee under another similar deferred compensation plan of the Employer. In
such event the provisions of Section 8.6 of this Plan shall apply.



 
Ex 10-g_Senior Mgmt Def Comp Plan of 1988 amended
04.01.2002                                                                                                                                                              9 
 

--------------------------------------------------------------------------------

 

 
(d)
No Other Benefits Payable.  When a Participant terminates employment, terminates
a Unit of Participation or ceases to be an Eligible Employee under circumstances
in which Section 6.4(a), (b) or (c) applies, no Survivor Benefit or other
benefit shall thereafter be payable under this Plan to either the Participant or
any Beneficiary of the Participant with respect to such Unit of Participation
except as provided under Section 8.1.



6.5           Disability.  In the event that a Participant suffers a Disability,
Participant deferrals and Employer contributions that otherwise would have been
credited to the Deferred Compensation Accounts of the Participant in accordance
with Sections 5.2 and 5.3 will continue to be credited to such Deferred
Compensation Accounts at the same time and in the same amounts as they would
have been credited if the Participant had not suffered a Disability for as long
as he is eligible to receive monthly disability benefits equal to 100 percent of
his monthly base salary at the time of his Disability.  At such time as the
Participant is not eligible to receive monthly disability benefits equal to 100
percent of his monthly base salary at the time of his Disability, Participant
deferrals and Employer contributions that otherwise would have been credited to
the Deferred Compensation Accounts of the Participant in accordance with Section
5.2 and 5.3 shall cease.


If the Participant recovers from his Disability and returns within sixty (60)
days thereafter to employment with the Employer in an employment status which
would make him eligible to participate in this Plan and prior to the end of the
original Unit Deferral Period, the Participant shall continue or resume making
deferrals, as the case may be, in accordance with Section 5.2 and the Employer
shall continue or resume making contributions, as the case may be, in accordance
with Section 5.3 until the end of the original Unit Deferral Period.


If the Participant recovers from his Disability, the Participant shall be
treated as terminating service with the Employer on the date of his recovery,
unless within sixty (60) days thereafter he returns to employment with the
Employer in an employment status which makes him eligible to participate in this
Plan.


 
Ex 10-g_Senior Mgmt Def Comp Plan of 1988 amended
04.01.2002                                                                                                                                                            
10 
 

--------------------------------------------------------------------------------

 


If a Participant's Disability terminates by reason of his death, the rights of
his Beneficiary shall be determined pursuant to Section 6.6 as if the
Participant had not been disabled but rather had been in service on the date of
his death and either died or retired on such date, whichever would be most
advantageous to such Beneficiary.  If a Participant's Disability terminates by
reason of attainment of age 65, the Participant shall upon the attainment of age
65 be entitled to a Normal Retirement Benefit determined pursuant to Section
6.1.  If a Participant's Disability terminates by reason of the Participant's
election to take Early Retirement under the Plan, the Participant shall be
treated as having an Early Retirement on the date elected by the Participant and
shall be entitled to an Early Retirement Benefit determined pursuant to Section
6.2.


 
 
Ex 10-g_Senior Mgmt Def Comp Plan of 1988 amended
04.01.2002                                                                                                                                                            
11 
 

--------------------------------------------------------------------------------

 

6.6           Survivor Benefits.


 
(a)
If a Participant dies while in service with the Employer (or while suffering
from a Disability prior to attaining age 55) prior to eligibility for Early
Retirement with respect to a Unit of Participation, upon the Participant's death
the Employer will pay to the Participant's Beneficiary with respect to each Unit
of Participation an amount per month, as specified in paragraph 6 of his
Agreement, equal to the greater of (i) [(50% of the sum of the Total Unit
Deferral Amount plus the Projected Employer Contribution for such Unit of
Participation) divided by 12] or (ii) the balance in the Deferred Compensation
Account (excluding any Short Term Incentive Award deferred pursuant to Section
5.2 and excluding any interest earned on the Short Term Incentive Award) divided
by the number of months payments are to be made as stated below, plus interest
in accordance with the interest methodology of Section 6.2. Payments are to be
made for the greater of one hundred twenty (120) months or the number of months
from the date of Participant's death until he would have been age 65
(“Pre-Retirement Survivor Benefit”).



In addition, the Participant's Beneficiary will receive any Short Term Incentive
Award associated with such Unit of Participation, deferred pursuant to Section
5.2, plus corresponding interest earned on the Short Term Incentive Award, paid
out over the same period as the Pre-Retirement Survivor Benefit and in
accordance with the interest methodology of Section 6.2.


 
(b)
If a Participant dies while in service after eligibility for Early Retirement
with respect to a Unit of Participation, but prior to commencement of payment of
an Early or Normal Retirement Benefit with respect to such Unit of
Participation, the Employer will pay to the Participant's Beneficiary the
greater of (i) the benefit that such Participant's Beneficiary would have
received with respect to such Unit of Participation had the Participant retired
and commenced to receive an Early Retirement Benefit on the day prior to such
Participant's death or (ii) a benefit equal to the Pre-Retirement Survivor
Benefit.  The Administrative Committee shall determine which benefit is greater
on a present value basis using such interest rate as the Administrative
Committee may determine in its sole discretion.  Payments will commence upon the
Participant's death, irrespective of when Early Retirement Benefit payments
would have commenced if the Participant had survived. Such payments shall be
made in accordance with the method of payment which the Participant had elected
for payment of his Normal or Early Retirement Benefit.



 
Ex 10-g_Senior Mgmt Def Comp Plan of 1988 amended
04.01.2002                                                                                                                                                            
12 
 

--------------------------------------------------------------------------------

 

 
(c)
If a Participant dies after Early or Normal Retirement but before commencement
of payment of an Early or Normal Retirement Benefit with respect to a Unit of
Participation, the Employer will pay to the Participant's Beneficiary the
installments of any such benefit that such Participant's Beneficiary would have
received with respect to such Unit of Participation had the Participant
commenced to receive an Early or Normal Retirement Benefit on the day prior to
such Participant's death.  Payments will commence upon the Participant's death,
irrespective of when Early or Normal Retirement Benefit payments would have
commenced if the Participant had survived. Such payments shall be made in
accordance with the method of payment which the Participant had elected for
payment of his Normal or Early Retirement Benefit.



 
(d)
If a Participant dies after the commencement of payment of an Early or Normal
Retirement Benefit with respect to a Unit of Participation, the Employer will
pay to the Participant's Beneficiary the remaining installments of any such
benefit that would have been paid to the Participant had the Participant
survived.



 
(e)
As an additional benefit, if a Participant dies subsequent to eligibility to
commence payment of a Standard or Alternative Retirement Benefit, and has a
surviving spouse, the Employer shall pay to the spouse commencing on the later
of (a) the sixteenth (16th) year after commencement of payment of any Standard
or Alternative Retirement Benefit or (b) the first of the month following the
Participant's death, an amount per month for the life of the spouse equal to
sixty-six and two-thirds percent (66-2/3%) of the Standard Retirement
Benefit.  If the spouse is more than three (3) years younger or older than the
Participant on the date of Participant's death, the amount of such benefit shall
be actuarially adjusted based on standard mortality tables.



6.7           Termination with Retirement Eligibility/Involuntary
Termination.  Notwithstanding any other provisions of the Plan, if after
November 17, 1995, a Participant’s employment terminates before the Participant
attains age fifty-five, and if such termination is involuntary (which shall be
deemed to include termination by reason of death), and is for a reason other
than for cause (i.e., willful and gross misconduct on the part of the
Participant that is materially and demonstrably detrimental to the Company or
any entity in which the Company has at least a 50% ownership interest), and is
on or after the date Participant is within five years of being pension eligible,
i.e., would be within five years of being eligible to retire with a service
pension under the rules for service pension eligibility as in effect under the
SBC Pension Benefit Plan, and/or is a Senior Manager within five years of being
eligible to retire with an immediate pension based on the eligibility rules of
the SBC Senior Management Supplemental Retirement Income Plan, whether or not
actually a participant in either such plan, then the provisions of this Section
6.7 shall govern and control with respect to the distribution of the Plan’s
benefits if the benefits offered by this Section 6.7 are elected.  In such case,
the Participant, or the Participant’s Beneficiary(ies) if the Participant’s
employment terminates by reason of the Participant’s death, may irrevocably
elect in writing, in a Waiver Agreement, as described below, filed with the
Company, to waive the Termination Benefit or the Pre-Retirement Survivor
Benefit, as applicable, with respect to any or all Units of Participation, and
in lieu of said Benefit for any such Unit, receive an “Alternative Termination
Benefit”.


 
Ex 10-g_Senior Mgmt Def Comp Plan of 1988 amended
04.01.2002                                                                                                                                                             
13 
 

--------------------------------------------------------------------------------

 


Such Alternative Termination Benefit for a Unit shall be the Unit as described
in the Participant’s Agreement, provided in accordance with and governed in all
respects by the terms of the Plan and said Agreement, except that the Plan and
Agreement shall be applied with respect to such Unit as if the Participant had
remained in employment and retired upon or after attaining age fifty-five,
regardless of Participant’s actual termination date.  For purposes of applying
the Plan and the Agreement, Normal Retirement shall be the Participant’s
sixty-fifth birthday and Early Retirement shall be the date specified by the
Participant as Participant’s Early Retirement date, which date shall be
specified at the time the waiver Agreement, as described below, is filed with
the Company, and which date may be no earlier than Participant’s fifty-fifth
birthday.  In the event of Participant’s death prior to age fifty-five, the
Alternative Termination Benefit for a Unit, whether such Benefit was elected by
the Participant or Participant’s Beneficiary(ies), shall be determined, as
described below, by applying the Plan and Agreement with respect to such Unit as
if the Participant had died upon reaching age fifty-five.


Accordingly, notwithstanding any other provisions of the Plan, for purposes of
application of this Section 6.7, in the event a Participant elects an
Alternative Termination Benefit in lieu of the Termination Benefit for a Unit,
or a Beneficiary(ies) elects to receive an Alternative Termination Benefit in
lieu of a Pre-Retirement Survivor Benefit for a Unit, survivor benefits for such
Unit shall be determined as follows:  (a)  If Participant dies on or after the
date specified by Participant as Participant’s Early Retirement date,
Participant’s Beneficiary(ies) shall receive the remaining installments of
Participant’s retirement benefit; or (b)  If Participant dies on or after age
fifty-five but prior to the date specified by Participant as Participant’s Early
Retirement date, Participant’s Beneficiary(ies) will receive survivor benefits
in  accordance with Section 6.6(b), i.e., the provision of the Plan that would
have applied had Participant’s death actually been an in service death which
occurred upon or after attainment of age fifty-five, or  (c)  If Participant’s
death occurs prior to age fifty-five, Participant’s Beneficiary(ies) will
receive at such time as Participant would have attained age fifty-five, survivor
benefits in accordance with Section 6.6(b), i.e., the provision of the Plan that
would have applied had Participant’s death actually been an in service death
which occurred upon attainment of age fifty-five; and  (d)  Finally, the benefit
described in Section 6.6(e) shall apply commencing on the later of the sixteenth
year after commencement of payments pursuant to the Alternative Termination
Benefit or the first of the month following Participant’s death.


 
Ex 10-g_Senior Mgmt Def Comp Plan of 1988 amended
04.01.2002                                                                                                                                                            
14 
 

--------------------------------------------------------------------------------

 


For purposes of computing the Vested Benefits (as such term is used in rabbi
trusts (“Trusts”) established by the Company for the purpose of providing for
the payment of benefits under the Plan) corresponding to an Alternative
Termination Benefit, for all Trust purposes, including for purposes of
determining the Trust funding level applicable for such Alternative Termination
Benefit, the Participant shall be treated for each such Alternative Termination
Benefit Unit as if continuing in employment until age fifty-five if the
Participant dies before attaining age fifty-five or until the date of
Participant’s death if Participant dies after attaining age fifty-five or until
reaching the Participant’s Early Retirement Date for such Unit as selected by
the Participant if Participant survives until such date, i.e., the Trust funding
for any such Unit and the security afforded Participant or Participant’s
Beneficiary(ies) thereby shall be no different as a result of this Section 6.7
than they would have been had Participant continued in employment in the absence
of this Section 6.7 and lived until at least age fifty-five.


Waiver of a Termination Benefit with respect to a Unit by a Participant, or of a
Pre-Retirement Survivor Benefit with respect to a Unit by a Beneficiary(ies),
and in either case, receipt of an Alternative Termination Benefit in lieu
thereof, shall be conditioned upon the agreement in writing by the Participant,
or Participant’s Beneficiary(ies), as applicable, at the time of Participant’s
termination of employment, to provisions substantially as attached.


6.8           Termination Under EPR.  Notwithstanding any other provisions of
the Plan, if a Participant's employment terminates before the Participant
attains age fifty-five, and if such termination is as an EPR Terminee under the
Enhanced Pension and Retirement Program ("EPR") of the SBC Pension Benefit
Plan-Nonbargained Program ("SBC PBP") or as a Deceased Electing Employee under
EPR, and is on or after the date Participant is within five years of being
pension eligible, i.e., would be within five years of being eligible to retire
with a service pension under the rules for service pension eligibility as in
effect under the SBC PBP, and/or is a Senior Manager within five years of being
eligible to retire with an immediate pension based on the eligibility rules of
the SBC Supplemental Retirement Income Plan, whether or not actually a
participant in either such plan, or a Participant who is age 55 or over
terminates employment under EPR, then the provisions of this Section 6.8 shall
govern and control with respect to the distribution of the Plan’s benefits if
the benefits offered by this Section 6.8 are elected.  In such case, the
Participant, or the Participant’s Beneficiary(ies) if the Participant’s
employment terminates by reason of the Participant’s death, may irrevocably
elect in writing, in an EPR special election form filed with the Company, to
waive the Termination Benefit or the Pre-Retirement Survivor Benefit or the
Early Retirement Benefit, as applicable, with respect to any or all Units of
Participation, and in lieu of said Benefit for any such Unit, receive an “EPR
Alternative Termination Benefit”.


 
Ex 10-g_Senior Mgmt Def Comp Plan of 1988 amended
04.01.2002                                                                                                                                                           
15 
 

--------------------------------------------------------------------------------

 


Such an EPR Alternative Termination Benefit for a Unit shall be the Unit as
described in the Participant’s Agreement, provided in accordance with and
governed in all respects by the terms of the Plan and said Agreement, except
that the Plan and Agreement shall be applied with respect to such Unit, in
accordance with Participant's special EPR election form applicable to such Unit,
as if the Participant had remained in employment and retired upon the
Participant's Early Retirement Date specified in his EPR special election form
applicable to such Unit of Participation, regardless of Participant’s actual
termination date.  For purposes of applying the Plan and the Agreement, Normal
Retirement shall be the Participant’s sixty-fifth birthday and Early Retirement
shall be the date specified by the Participant as Participant’s Early Retirement
date, which date shall be specified in Participant's special EPR election form
filed with the Company, and which date may be no earlier than Participant’s
fifty-fifth birthday.  In the event of Participant’s death prior to age
fifty-five, the EPR Alternative Termination Benefit for a Unit, whether such
Benefit was elected by the Participant or Participant’s Beneficiary(ies), shall
be determined, as described below, by applying the Plan and Agreement with
respect to such Unit as if the Participant had died upon or after reaching age
fifty-five.


Accordingly, notwithstanding any other provisions of the Plan, for purposes of
application of this Section 6.8, in the event a Participant elects an EPR
Alternative Termination Benefit in lieu of the Termination Benefit or the Early
Retirement Benefit for a Unit, or a Beneficiary(ies) elects to receive an EPR
Alternative Termination Benefit in lieu of a Pre-Retirement Survivor Benefit for
a Unit, as applicable, survivor benefits for such Unit shall be determined as
follows:  (a) If Participant dies on or after the date specified by Participant
as Participant’s Early Retirement date, Participant’s Beneficiary(ies) shall
receive the remaining installments of Participant’s retirement benefit; or (b)
If Participant dies on or after age fifty-five but prior to the date specified
by Participant as Participant’s Early Retirement date, Participant’s
Beneficiary(ies) will receive survivor benefits in  accordance with Section
6.6(b), i.e., the provision of the Plan that would have applied had
Participant’s death actually been an in service death which occurred upon or
after attainment of age fifty-five, or  (c) If Participant’s death occurs prior
to age fifty-five, Participant’s Beneficiary(ies) will receive at such time as
Participant would have attained age fifty-five, survivor benefits in accordance
with Section 6.6(b), i.e., the provision of the Plan that would have applied had
Participant’s death actually been an in service death which occurred upon
attainment of age fifty-five; and  (d)  Finally, the benefit described in
Section 6.6(e) shall apply commencing on the later of the sixteenth year after
commencement of payments pursuant to the EPR Alternative Termination Benefit or
the first of the month following Participant’s death.


 
Ex 10-g_Senior Mgmt Def Comp Plan of 1988 amended
04.01.2002                                                                                                                                                           
16 
 

--------------------------------------------------------------------------------

 


For purposes of computing the Vested Benefits (as such term is used in rabbi
trusts (“Trusts”) established by the Company for the purpose of providing for
the payment of benefits under the Plan) corresponding to an EPR Alternative
Termination Benefit, for all Trust purposes, including for purposes of
determining the Trust funding level applicable for such EPR Alternative
Termination Benefit, the Participant shall be treated for each such EPR
Alternative Termination Benefit Unit as if continuing in employment until age
fifty-five if the Participant dies before attaining age fifty-five or until the
date of Participant’s death if Participant dies after attaining age fifty-five
or until reaching the Participant’s Early Retirement Date for such Unit as
selected by the Participant if Participant survives until such date, i.e., the
Trust funding for any such Unit and the security afforded Participant or
Participant’s Beneficiary(ies) thereby shall be no different as a result of this
Section 6.8 than they would have been had Participant continued in employment in
the absence of this Section 6.8 and lived until at least age fifty-five.


Section 7
Intentionally Omitted.



Section 8
Payment of Benefits.



8.1           Intentionally Omitted.


8.2           Small Benefit.  Notwithstanding any election made by the
Participant, the Administrative Committee will pay any benefit in the form of a
lump sum payment if the lump sum equivalent amount is less than $10,000 when
payment of such benefit would otherwise commence.



 
Ex 10-g_Senior Mgmt Def Comp Plan of 1988 amended
04.01.2002                                                                                                                                                           
17
 

--------------------------------------------------------------------------------

 

8.3           Emergency Benefit.  In the event that the Administrative
Committee, upon written petition of the Participant, determines in its sole
discretion, that the Participant has suffered an unforeseeable financial
emergency, the Employer shall pay to the Participant, as soon as practicable
following such determination, the balance of his Deferred Compensation Accounts
for one or more Units of Participation as necessary to meet the emergency (the
“Emergency Benefit”).  For purposes of this Plan, an unforeseeable financial
emergency is an unexpected need for cash arising from an illness, casualty loss,
sudden financial reversal, or other such unforeseeable occurrence.  Cash needs
arising from foreseeable events such as the purchase of a house or education
expenses for children shall not be considered to be the result of an
unforeseeable financial emergency.  Upon payment of an Emergency Benefit with
respect to any Unit of Participation, the Unit of Participation shall thereupon
terminate, and no other benefits shall be payable under the Plan to either the
Participant or any Beneficiary of the Participant with respect to the Unit of
Participation.


8.4           Commencement of Payments.  Except as otherwise provided in this
Plan, commencement of payments under this Plan shall begin sixty (60) days
following the event which entitles a Participant (or a Beneficiary) to payments
under the Plan, or at such earlier date as may be determined by the
Administrative Committee.


8.5           Withholding; Unemployment Taxes.  To the extent required by the
law in effect at the time payments are made, the Employer shall withhold from
payments made hereunder the minimum taxes required to be withheld by the federal
or any state or local government.


8.6           Change in Status.  In the event of a change in the employment
status of a Participant to a status in which he is no longer an Eligible
Employee under this Plan, but is an eligible employee under the Management
Deferred Compensation Plan of 1988 or another similar deferred compensation plan
of the Employer, the Participant and all of his Units of Participation under
this Plan shall automatically be transferred to such other deferred compensation
plan for which he is then an eligible employee, unless otherwise determined by
the Administrative Committee.  In the event of any such transfer, the provisions
of the other deferred compensation plan to which the Participant transfers shall
thereafter determine the rights and benefits of the Participant with respect to
all of his Units of Participation, unless otherwise determined by the
Administrative Committee.  The Employer may, but shall not be required to, enter
into revised Agreements with the Participant to carry out the provisions of this
Section.


8.7           Transfer to RWAC.   Effective August 1, 1990, if a Participant
transfers to a RWAC prior to completion of a Unit of Participation, deferrals
which would otherwise have been made by the Participant in accordance with
Section 5.2 shall continue to be made by the Employer until the Participant
resumes employment with the Employer but for a maximum period not to exceed 5
years.  Contributions which would have been made by the Employer in accordance
with Section 5.3 shall also continue to be made by the Employer during such
period as Participant contributions are continued in accordance with the
preceding sentence.  Benefits applicable during the period of employment at a
RWAC (not to exceed 5 years) and the methods used for crediting the Deferred
Compensation Account and repaying amounts contributed by the Employer and
reducing the Normal Retirement or Early Retirement Benefit paid to the
Participant or his Beneficiary shall be the same as those applicable pursuant to
Section 6.7 in the case of Disability, i.e., employment at a RWAC shall be
deemed a Disability for the purpose of making determinations pursuant to Section
6.7.  If the Participant has not resumed employment with the Employer or has not
completed a Unit of Participation as result of Employer Contributions within 5
years from date of transfer, a Termination Benefit based on the amounts credited
to the Participant's Deferred Compensation Account at the date of transfer shall
be paid upon termination of employment with a RWAC or the expiration of such 5
year period whichever is earlier.


 
Ex 10-g_Senior Mgmt Def Comp Plan of 1988 amended
04.01.2002                                                                                                                                                            18 
 

--------------------------------------------------------------------------------

 


8.8           Leave of Absence.  If a Participant absents himself from
employment on a formally granted leave of absence (i.e., the absence is with
formal permission in order to prevent a break in the continuity of the
Employee's term of employment which permission is granted in conformity with the
rules of the Employer which employs the individual, as adopted from time to
time), all of the Participant's Units of Participation shall automatically be
frozen upon such leave of absence, unless otherwise determined by the
Administrative Committee. No Participant deferrals or Employer contributions
shall be made during the leave of absence.  However, during the leave of absence
(for a period not to exceed six (6) months), the Participant shall continue to
be credited with interest on his Deferred Compensation Accounts as provided
under Section 5.1 and to vest in such amounts as provided under Section 5.4, and
all benefits shall continue to be payable to the Participant and his
Beneficiaries in accordance with Section 6 hereof, except in the case of a
political leave (i.e., to campaign for or serve when elected to a political
office, to serve if appointed to public office or for non-candidate employees to
participate in campaigns of candidates for political office).  In the case of
such a political leave, except as provided under Section 8.1, the only benefit
payable if the Participant dies during such leave shall be a Termination Benefit
based on the amounts credited to the Participant's Deferred Compensation
Accounts, which shall be payable to the Participant's Beneficiary.  If the
Participant returns to employment with the Employer in an employment status
which makes him eligible to participate in this Plan within six (6) months from
commencement of the leave of absence, Participant deferrals and Employer
contributions will resume until the end of the original Unit Deferral
Period.  If the Participant has not resumed employment with the Employer in an
employment status which makes him eligible to participate in this Plan within
six (6) months from the commencement of the leave of absence, a Termination
Benefit based on the amounts credited to the Participant's Deferred Compensation
Accounts shall be paid to the Participant.


This Section 8.8 shall not apply with respect to any period during which a
Participant is suffering from a Disability, and such period of Disability shall
not be included under this Section 8.8 as a portion of a period of leave of
absence.


 
Ex 10-g_Senior Mgmt Def Comp Plan of 1988 amended
04.01.2002                                                                                                                                                           
19 
 

--------------------------------------------------------------------------------

 


8.9           Ineligible Participant.  Notwithstanding any other provisions of
this Plan to the contrary, if any Participant is determined not to be a
“management or highly compensated employee” within the meaning of the Employee
Retirement Income Security Act of 1974, as amended (ERISA) or Regulations
thereunder, such Participant will not be eligible to participate in this Plan
and shall receive an immediate lump sum payment equal to the vested portion of
the amounts standing credited to his Deferred Compensation Accounts.  Upon such
payment no Survivor Benefit or other benefit shall thereafter be payable under
this Plan either to the Participant or any Beneficiary of the Participant,
except as provided under Section 8.1.


Each Participant shall have the right, at any time, to designate any person or
persons as his Beneficiary or Beneficiaries (both primary as well as contingent)
to whom payment under this Plan shall be made in the event of his death prior to
complete distribution to Participant of the benefits due him under the
Plan.  Each Beneficiary designation shall become effective only when filed in
writing with the Administrative Committee during the Participant's lifetime on a
form prescribed by the Administrative Committee with written acknowledgment of
receipt.


The filing of a new Beneficiary designation form will cancel all Beneficiary
designations previously filed. The spouse of a married Participant domiciled in
a community property jurisdiction shall join in any designation of Beneficiary
or Beneficiaries other than the spouse.


If a Participant fails to designate a Beneficiary as provided above, or if all
designated Beneficiaries predecease the Participant or die prior to complete
distribution of the Participant's benefits, then the Administrative Committee
shall direct the distribution of such benefits to the Participant's estate.

 
Ex 10-g_Senior Mgmt Def Comp Plan of 1988 amended
04.01.2002                                                                                                                                                           
20 
 

--------------------------------------------------------------------------------

 

Section 9
Beneficiary Designation.  Each Participant shall have the right, at any time, to
designate any person or persons as his Beneficiary or Beneficiaries (both
primary as well as contingent) to whom payment under this Plan shall be made in
the event of his death prior to complete distribution to Participant of the
benefits due him under the Plan.  Each Beneficiary designation shall become
effective only when filed in writing with the Administrative Committee during
the Participant’s lifetime on a form prescribed by the Administrative Committee
with written acknowledgment of receipt.



The filing of a new Beneficiary designation form will cancel all Beneficiary
designations previously filed.  The spouse of a married Participant domiciled in
a community property jurisdiction shall join in any designation of Beneficiary
or Beneficiaries other than the spouse.


If a Participant fails to designate a Beneficiary as provided above, or if all
designated Beneficiaries predecease the Participant or die prior to complete
distribution of the Participant’s benefits, then the Administrative Committee
shall direct the distribution of such benefits to the Participant’s estate.


Section 10
Discontinuation, Termination, Amendment.



10.1           Employer's Right to Discontinue Offering Units.  The Chairman of
the Board may at any time discontinue offerings of additional Units of
Participation with respect to any or all future Plan Years. Any such
discontinuance shall have no affect upon the deferrals or benefits or the terms
or provisions of this Plan as applicable to any then previously existing Units
of Participation.


10.2           Employer's Right to Terminate Plan.  The Board may at any time
terminate the Plan. Termination of the Plan shall mean that (1) there shall be
no further offerings of additional Units of Participation with respect to any
future Plan Year; (2) Base Salary shall prospectively cease to be deferred with
respect to all Units of Participation for the then Plan Year and thereafter; and
(3) all then currently existing Units of Participation shall be treated as
follows:


The Participant's Deferred Compensation Accounts shall be 100% vested. The
Participant shall receive or continue to receive all benefits under this Plan at
such time as provided in and pursuant to the terms and conditions of his
Agreement(s) and as described in this Plan, provided however, any benefits
payable under a Unit of Participation that is not completed due to a termination
of the Plan under this Section 10.2 shall be prorated based upon the number of
months Participant made deferrals with respect to such Unit of Participation
divided by the Unit Deferral Period for that Unit of Participation.

 
Ex 10-g_Senior Mgmt Def Comp Plan of 1988 amended
04.01.2002                                                                                                                                                           
21 
 

--------------------------------------------------------------------------------

 



10.3           Amendment.  The Board may at any time amend the Plan in whole or
in part, provided however, that no amendment, including an amendment to this
Section 10, shall be effective, without the written consent of a Participant, to
alter, to the detriment of such Participant, the benefits described in this Plan
as applicable to a Unit of Participation of the Participant or to decrease
amounts standing credited to such Participant's Deferred Compensation Accounts
under the Plan.  For purposes of this Section 10.3, an alteration to the
detriment of a Participant shall mean a reduction in the period of time over
which benefits are payable under a Participant's Agreement, subject however to
the proration provisions of Section 10.2 hereof, or any change in the form of
benefits payable to a Participant under the Participant's Agreement.  Written
notice of any amendment shall be given to each Participant.


Section 11
Miscellaneous.



11.1           Unsecured General Creditor.  Participants and their
Beneficiaries, heirs, successors, and assigns shall have no legal or equitable
rights, interest, or claims in any property or assets of Employer, nor shall
they be Beneficiaries of, or have any rights, claims, or interests in any life
insurance policies, annuity contracts, or the proceeds therefrom owned or which
may be acquired by Employer (“Policies”).  Any such Policies or other assets of
Employer shall not be held under any trust for the benefit of Participants,
their Beneficiaries, heirs, successors, or assigns, or held in any way as
collateral security for the fulfilling of the obligations of Employer under this
Plan.  Any and all of the Employer's assets and Policies shall be, and remain,
the general, unpledged, unrestricted assets of Employer. Employer's obligation
under the Plan shall be merely that of an unfunded and unsecured promise of
Employer to pay money in the future.


11.2           Trust Fund. The Employer shall be responsible for the payment of
all benefits provided under the Plan.  At its discretion, the Company may
establish one or more trusts, for the purpose of providing for the payment of
such benefits. Such trust or trusts may be irrevocable, but the assets thereof
shall be subject to the claims of the Employer's creditors.  To the extent any
benefits provided under the Plan are actually paid from any such trust, the
Employer shall have no further obligation with respect thereto, but to the
extent not so paid, such benefits shall remain the obligation of, and shall be
paid by, the Employer.



 
Ex 10-g_Senior Mgmt Def Comp Plan of 1988 amended
04.01.2002                                                                                                                                                           
22 
 

--------------------------------------------------------------------------------

 

11.3           Obligations to Employer.  If a Participant becomes entitled to a
distribution of benefits under the Plan, the Employer may offset against the
amount of benefits otherwise distributable any claim to reimbursement for
intentional wrongdoing by the Participant against the Employer or an
affiliate.  Such determination shall be made by the Administrative Committee.


11.4           Nonassignability.  Neither a Participant nor any other person
shall have any right to commute, sell, assign, transfer, pledge, anticipate,
mortgage, or otherwise encumber, transfer, hypothecate or convey in advance of
actual receipt the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are, expressly declared to be unassignable
and non-transferable.  No part of the amounts payable shall, prior to actual
payment, be subject to seizure or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by a Participant or any other
person, nor be transferable by operation of law in the event of a Participant's
or any other person's bankruptcy or insolvency.


11.5           Employment Not Guaranteed.  Nothing contained in this Plan nor
any action taken hereunder shall be construed as a contract of employment or as
giving any Employee any right to be retained in the employ of the Employer or to
serve as a director.


11.6           Protective Provisions.  A Participant will cooperate with the
Employer by furnishing any and all information requested by the Employer, in
order to facilitate the payment of benefits hereunder, taking such physical
examinations as the Employer may deem necessary and taking such other relevant
action as may be requested by the Employer.  If a Participant refuses so to
cooperate, the Employer shall have no further obligation to the Participant
under the Plan.  If a Participant commits suicide during the two-year period
beginning on the Unit Start Date for a given Unit of Participation or if the
Participant makes any material misstatement of information or non-disclosure of
medical history, then no benefits will be payable with respect to that Unit of
Participation to such Participant or his Beneficiary, or in the Employer's sole
discretion, benefits may be payable in a reduced amount.


11.7           Gender, Singular and Plural.  All pronouns and any variations
thereof shall be deemed to refer to the masculine or feminine, as the identity
of the person or persons may require. As the context may require, the singular
may be read as the plural and the plural as the singular.


11.8           Waiver of Benefits.  No benefit shall be payable under the
provisions of this Plan with respect to any Participant who is or was a member
of a group of employees designated by an Employer as eligible to waive such
benefit if such Participant has waived such benefit under this Plan unless the
Employer by which such Participant is or was last employed has authorized the
revocation of such waiver and such Participant has revoked such waiver.


 
Ex 10-g_Senior Mgmt Def Comp Plan of 1988 amended
04.01.2002                                                                                                                                                           
23 
 

--------------------------------------------------------------------------------

 


11.9             Captions.  The captions of the articles, sections, and
paragraphs of this Plan are for convenience only and shall not control nor
affect the meaning of construction of any of its provisions.


11.10           Applicable Law.  This Plan shall be governed and construed in
accordance with the laws of the State of Missouri.


11.11           Validity.  In the event any provision of this Plan is held
invalid, void, or unenforceable, the same shall not affect, in any respect
whatsoever, the validity of any other provision of this Plan.


11.12           Notice.  Any notice or filing required or permitted to be given
to the Administrative Committee under the Plan shall be sufficient if in writing
and hand delivered, or sent by registered or certified mail, to the principal
office of the Employer, directed to the attention of the Vice President-Human
Resources of the Employer.  Such notice shall be deemed given as of the date of
delivery or, if delivery is made by mail, as of the date shown on the postmark
on the receipt for registration or certification.


11.13           Successors and Assigns.  This Plan shall be binding upon the
Company and its successors and assigns.

 
Ex 10-g_Senior Mgmt Def Comp Plan of 1988 amended
04.01.2002                                                                                                                                                             24 
 

--------------------------------------------------------------------------------

 

SBC COMMUNICATIONS INC.
SENIOR MANAGEMENT
DEFERRED COMPENSATION PLAN OF 1988 AGREEMENT
19___ UNIT OF PARTICIPATION


THIS AGREEMENT is made and entered into at St. Louis, Missouri as of the _____
day of ___________________________, 19___, by and between SBC Communications
Inc. (“Company”), and (“Senior Manager”).


WHEREAS, the Company has adopted a Senior Management Deferred Compensation Plan
of 1988 (the “Plan”); and


WHEREAS, The Senior Manager has been determined to be eligible to participate in
the Plan; and


WHEREAS, the Plan requires that an agreement be entered into between the Company
and the Senior Manager setting out certain terms and benefits of the Plan as
they apply to the Senior Manager;


NOW, THEREFORE, the Company and the Senior Manager hereby agree as follows:


1.           The Plan is hereby incorporated into and made a part of this
Agreement, as though set forth in full herein. The parties shall be bound by,
and have the benefit of, each and every provision of the Plan, including without
limitation the restrictions on assignability set forth in the Plan.


2.           The Senior Manager was born on ______________________.


3.           The Senior Manager's basic allotment percentage in the SBC
Communications Inc. Savings Plan for Salaried Employees (“Savings Plan”) is
_____ percent (___%).  Any subsequent change in this level of participation by
the Senior Manager before this Unit of Participation is completed will void this
Agreement and require that a new Agreement be entered into between the Employer
and the Senior Manager.


4.           The Senior Manager's Base Salary during a calendar year shall be
reduced in accordance with Exhibit A attached to this Agreement.


5.           The Senior Manager's Projected Employer Contribution associated
with this Unit of Participation is set forth in Exhibit A attached to this
Agreement.  There shall be no duplication of Employer matching contributions,
i.e., it is understood that any Employer matching contributions corresponding to
Senior Manager deferrals under this Unit of Participation that are contributed
to the Plan will preclude Employer matching contributions to the Savings Plan
with respect to such Senior Manager deferrals, and vice versa.


 
Ex 10-g_Senior Mgmt Def Comp Plan of 1988 amended
04.01.2002                                                                                                                                                            
25 
 

--------------------------------------------------------------------------------

 

6.           The amount per month of Pre-Retirement Survivor Benefit in
accordance with Section 6.6(a) of the Plan is the greater of (i) $____________,
or (ii) the balance in the Deferred Compensation Account (excluding Short Term
Incentive Awards deferred and interest earned on such awards) divided by the
number of months payments are to be made, plus interest; such amounts shall be
payable for the greater of ten (10) years or the number of years from the date
of Participant's death until he would have been age 65.


7.           The payment option for Participant's 19___ Unit of Participation
shall be the Retirement Benefit Option in accordance with Section 6.


This payment option will also apply to payout of any Short Term Incentive Awards
deferred and interest earned on such awards. Such payout is not considered part
of the Standard Retirement Benefit.


 
RETIREMENT BENEFIT OPTION



(Paragraphs 8 and 9 apply to benefits paid pursuant to the Retirement Benefit
Option.)


8.           Upon Normal or Early Retirement, the Participant hereby elects:
(please initial (a) or (b))


 
(a)
_______
To receive a Standard Retirement Benefit, payable for a period of one hundred
eighty (180) months.



 
(b)
_______
To receive an Alternative Retirement Benefit to be paid in accordance with one
of the following payment modes: (please initial one of the following)



 
(i)
______
In a lump sum payment.



 
(ii)
______
In equal monthly installments for a period of sixty (60) months.



 
(iii)
______
In equal monthly installments for a period of one hundred twenty (120) months.



9.           The Participant hereby elects to receive any Early Retirement
Benefit as follows (please initial (a) or (b)):


 
(a)
_______
Commencing at age 65.



 
(b)
_______
Commencing at Early Retirement.



10.           Intentionally Omitted


 
Ex 10-g_Senior Mgmt Def Comp Plan of 1988 amended
04.01.2002                                                                                                                                                            
26 
 

--------------------------------------------------------------------------------

 

11.           Intentionally Omitted


12.           This Agreement shall inure to the benefit of, and be binding upon,
the Company, its successors and assigns, and the Senior Manager and his
Beneficiaries.


IN WITNESS WHEREOF, the parties hereto have signed and entered into this
Agreement on and as of the date first above written.




THE COMPANY:
               By ___________________________________
               Its Senior Vice President-Human Resources




SENIOR
MANAGER                                                              ______________________         ___________
Signature                                      Date





 
Ex 10-g_Senior Mgmt Def Comp Plan of 1988 amended
04.01.2002                                                                                                                                                             27
 

--------------------------------------------------------------------------------

 

 
EXHIBIT A



SBC COMMUNICATIONS INC.
SENIOR MANAGEMENT
DEFERRED COMPENSATION PLAN AGREEMENT




 
19__ Unit of Participation







Unit Start Date:  _____________, 19__


Unit Deferral Period: 48 Months


Annual Amount
Year                                                                                                             
Deferred                  


1.           Unit Start Date:
 
      19__                 (commencing the first day
 of the month of
January)                                                               $__________
(1)


2.           19__                                                                                                                              
__________ (1)
                

3.           19__                                                                                                                            
  __________ (1)


4.           19__                 (ending the last day
of                                                                      __________
(1)
 the month of December)


Total Unit
Deferral Amount                                   $_____________




Projected Employer
Contribution                                                                       $_____________
associated with this Unit of
Participation


Monthly Pre-Retirement
Survivor                                                                      $_____________
Benefit associated with this Unit
of Participation
 
(1)   This amount will be deferred in equal amounts on a monthly basis.
 


 
Ex 10-g_Senior Mgmt Def Comp Plan of 1988 amended
04.01.2002                                                                                                                                                           
28 
 

--------------------------------------------------------------------------------

 
